Citation Nr: 1448825	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder to include sprain residuals.  

2.  Entitlement to service connection for a bilateral tarsal disorder to include tarsal tunnel syndrome and high arches.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic left ankle disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from January 2002 to June 2002; from January 2003 to July 2003; and from May 2009 to May 2010.  She served in Iraq.  The Veteran had multiple periods of active duty for training between 2004 and 2009 with the Marine Corps Reserves.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Seattle, Washington, Regional Office which denied both service connection for bilateral tarsal syndrome, a right ankle disorder, and bilateral hearing loss and an evaluation in excess of 10 percent for the Veteran's chronic left ankle pain.  In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Newark, New Jersey, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a bilateral tarsal disorder and bilateral hearing loss and an increased evaluation for the Veteran's left ankle disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Recurrent right ankle sprain residuals were initially manifested during active service.  


CONCLUSION OF LAW

Recurrent right ankle sprain residuals were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for recurrent right ankle sprain residuals.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection 

The Veteran asserts that service connection for a recurrent right ankle disorder is warranted as the claimed disorder was either manifested during active service or secondary to her service-connected left ankle disorder.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The claimed disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service treatment records reflect that she was seen for right ankle complaints.  A June 2008 treatment record conveys that the Veteran complained of right ankle pain.  An assessment of right lateral ankle tendonitis was advanced.  An August 2009 treatment record states that the Veteran complained of right ankle pain after exercising.  An assessment of a right foot sprain was advanced.  

At a December 2011 VA ankle examination, the Veteran presented a history of having right ankle trauma "during a 3 mile run during annual training" in approximately 2007 or 2008.  She was diagnosed with a right ankle sprain.  

At the June 2012 Board hearing, the Veteran testified that she experienced chronic right ankle pain for which she received ongoing treatment.  She believed that her recurrent right ankle disorder was precipitated by her service-connected left ankle disorder.  

Recurrent right ankle sprain residuals were diagnosed during active service and following service separation.  Therefore, the Board concludes that service connection for recurrent right ankle sprain residuals is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent right ankle sprain residuals is granted.  


REMAND

A.  Bilateral Tarsal Disorder

The Veteran asserts that service connection for a bilateral tarsal disorder to include tarsal tunnel syndrome and high arches is warranted.  In her May 2009 informal claim for service connection, the Veteran stated that she was seeking service connection for "tarsal tunnel syn. of both feet (see attached letter Dr. [M.] Subik)."  At the June 2012 Board hearing, the Veteran testified that her bilateral tarsal disorder was manifested by high arches of the feet.  

Clinical documentation from M. Subik, M.D., dated between August 2006 and April 2009 reflects treatment for bilateral tarsal complaints.  An August 2006 treatment record states that the Veteran was diagnosed with a left "tendo-Achilles injury with possible injury of the posterior tibial tendon in the tarsal tunnel" and "possible neuritis of the tibial nerve with possible sinus tarsi syndrome."  Treatment entries dated in July 2007 report that the Veteran underwent a surgical left tarsal tunnel release.  An April 2009 treatment record conveys that the Veteran complained of bilateral tarsal tunnel area pain.  A diagnosis of "recurrence of tarsal tunnel syndrome" was advanced.  

At the June 2012 Board hearing, the Veteran testified that she received ongoing treatment for her bilateral tarsal and ankle complaints.  Clinical documentation dated after July 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was afforded VA examinations addressing her ankles and feet.  However, the examination reports do not advance any findings as to the etiology of the Veteran's post-operative bilateral tarsal tunnel syndrome and its relationship, if any, to active service and/or her service-connected right ankle and left ankle disabilities.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, further VA examination of the lower extremities is necessary.  

B.  Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted secondary to her significant noise exposure associated with weapons fire while serving in Iraq.  At the June 2012 Board hearing, the Veteran denied having received any treatment for her hearing loss disability.  

The Veteran was afforded a July 2011 VA audiological evaluation.  The examination report states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner related that she could not "provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation" as "no audiometric information was available in service medical records or claim file."  The Veteran was subsequently afforded a December 2011 VA audiological evaluation.  The examination report reflects that the Veteran was diagnosed with right ear sensorineural hearing loss and normal left ear hearing.  The examiner advanced no opinion as to the etiology of the Veteran's right ear sensorineural hearing loss and its relationship to active service.  Therefore, the Board finds that further VA audiological evaluation is required to adequately resolve the issues raised by the instant appeal.  See Barr.  

C.  Service-connected Left Ankle Disorder 

Given the nature of the Veteran's service-connected left ankle disorder and the Veteran's testimony about ongoing treatment for ankle complaints, the disorder should be reevaluated.    

D.  Total Rating for Compensation Purposes Based on Individual Unemployability 

The Court has directed that when entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Veteran has consistently reported being employed as a police officer.  Therefore, the issue of entitlement to a TDIU has not been raised during the instant appeal and is not before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of her post-operative bilateral tarsal disorder and all treatment of her service-connected left ankle disorder after July 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2012.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and etiology of her claimed recurrent tarsal disorder and the current severity of the service-connected left ankle disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The entire record must be made available to the examiner for review.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent tarsal disorder had its onset during active service; is related to the Veteran's in-service lower extremity symptoms; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's right ankle sprain residuals; chronic left ankle pain; and other service-connected disabilities.  

Service connection is currently in effect for right ankle sprain residuals, chronic left ankle pain, lumbar spine facet arthropathy, right lumbar radiculopathy, and left lumbar radiculopathy.  

The examiner should set forth the appropriate findings regarding the severity of the service-connected chronic left ankle pain.  The examiner should express an opinion as to the impact of the Veteran's chronic left ankle pain upon her vocational pursuits.  

A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA audiological examination in order to assist in determining the nature and etiology of her claimed bilateral hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The entire record must be made available to the examiner for review.  A rationale for all opinions should be provided.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure and active service in Iraq; or otherwise originated during active service.  

5.  Then readjudicate the issues of service connection for a bilateral tarsal disorder to include tarsal tunnel syndrome and high arches and bilateral hearing loss and an evaluation in excess of 10 percent for the Veteran's service-connected chronic left ankle pain.  If any benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


